Citation Nr: 0413092	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  04-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a separate 10 percent evaluation for bilateral 
tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1945 to May 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming.  


FINDINGS OF FACT

1. The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2. The veteran has persistent or recurrent bilateral 
tinnitus.  

3.  The veteran has not been hospitalized frequently or for 
long periods of time due to his tinnitus; tinnitus has not 
markedly interfered with employment.  


CONCLUSIONS OF LAW

1.  Separate evaluations of 10 percent for tinnitus involving 
both ears are not warranted.  38 U.S.C.A. §§ 1155, 7104(c) 
(West 2002); 38 C.F.R. Diagnostic Code 6260 (1999-2002); 38 
C.F.R. §§ 3.321(b)(1), 4.14, 4.25(b), 4.87, Diagnostic Code 
6260 (2003); VAOPGCPREC 2-2003 (May 23, 2003); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

2.  An extra-schedular rating for service-connected tinnitus 
is not warranted.  38 C.F.R. § 3.321(b)(1) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000. See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances. VA has issued final rules to implement the 
provisions of the VCAA. See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights. 66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
March 2002 and the February 2003 rating decisions and the 
March 2004 Statement of the Case (SOC), the RO provided the 
veteran with the applicable law and regulations and gave 
notice as to the evidence generally needed to substantiate 
his claim. The March 2002 SOC also advised the veteran of the 
VCAA.  Review of the record does not suggest the existence of 
any outstanding Federal government record or any other 
records that could substantiate the veteran's claim.  

In the circumstances of this case, where there is no legal 
basis for a higher scheduler evaluation, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Further, development pursuant to 
VCAA is not required.  In VAOPGCPREC 2-2004 (Mar. 9, 2004), 
the VA General Counsel held as follows: "Under 38 U.S.C. 
§ 5103(a), the Department of Veterans Affairs is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim for separate disability ratings for 
each ear for bilateral service-connected tinnitus because 
there is no information or evidence that could substantiate 
the claim, as entitlement to separate ratings is barred by 
current Diagnostic Code (DC) 6260 and by the previous 
versions of DC 6260 as interpreted by a precedent opinion of 
the General Counsel that is binding on all Department 
officials and employees."  Thus the Board will proceed with 
addressing the veteran's claim.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2003).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  

The veteran is currently evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, which provides a maximum rating of 10 
percent for recurrent tinnitus, regardless of its cause.  A 
note following the diagnostic code indicates that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6204, or other diagnostic codes, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (2003).

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective May 14, 2003 to add two additional notes 
following the diagnostic code as follows:

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

In exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards. 38 C.F.R. § 3.321(b)(1) (2003).  

The veteran underwent a VA audiological examination in 
January 2002.   The veteran reported subjective complaints of 
a constant, bilateral fairly high pitch ring that is always 
present.  The examiner found that the veteran had right and 
left ear tinnitus all the time.  

Pursuant to the criteria in effect prior to June 10, 1999, 
Diagnostic Code (DC) 6260, for the rating of tinnitus, 
provided for a rating of 10 percent where the evidence shows 
persistent tinnitus as a symptom of head injury, concussion, 
or acoustic trauma.  38 C.F.R. § 4.87a, DC 6260 (1998), 
effective prior to June 10, 1999. 

Under the revised schedular criteria, a 10 percent evaluation 
is warranted for tinnitus that is recurrent, under Diagnostic 
Code 6260.  The maximum disability rating available under 
this code is 10 percent. 38 C.F.R. § 4.87, DC 6260, effective 
from June 10, 1999.  An evaluation greater than 10 percent 
for recurrent tinnitus is not available in the Rating 
Schedule.

Furthermore, a separate evaluation for tinnitus may be 
combined with an evaluation under DCs 6100, 6200, 6204, or 
other diagnostic codes, except when tinnitus supports an 
evaluation under one of those diagnostic codes. 38 C.F.R. § 
4.87, Diagnostic Code 6260, Note (2002).

As previously stated, during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
tinnitus was revised effective May 14, 2003 to add two 
additional notes following the diagnostic code as follows: 
Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head; Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic) 
under this diagnostic code, but evaluate it as part of any 
underlying condition causing it.  See 68 Fed. Reg. 25,822, 
25,823 (May 14, 2003).

The Board finds that the pertinent regulations do not contain 
any substantive changes that affect this particular case, but 
add certain provisions that were already the practice of VA. 
38 C.F.R. § 4.87.  The revised regulations amend the VA's 
Schedule for Rating Disabilities to state more explicitly the 
method of evaluation of tinnitus under Diagnostic Code 6260 
that had existed during the period of this appeal.  The 
intended effect of this action is to codify a long-standing 
VA practice by stating that recurrent tinnitus will be 
assigned only a single 10-percent evaluation whether it is 
perceived in one ear, both ears, or somewhere in the head.  
68 Fed. Reg. at 25,822.

VA's General Counsel recently ruled that Diagnostic Code 6260 
(currently codified at 38 C.F.R. § 4.87), as in effect prior 
to June 10, 1999, and as amended as of that date, authorized 
a single 10% disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  Separate ratings for tinnitus for each ear may not 
be assigned under DC 6260 or any other diagnostic code. 
VAOPGCPREC 2-2003 (May 22, 2003).  In reaching its holding, 
the General Counsel noted VA's discussion of the nature of 
tinnitus in a recent notice of proposed rulemaking concerning 
the rating schedule provision governing tinnitus, published 
at 67 Fed. Reg. 59,033 (2002).  The notice of proposed 
rulemaking indicated that true tinnitus, i.e., the perception 
of sound in the absence of an external stimulus, appears to 
arise from the brain rather than the ears.  It concluded, 
"This amendment involves no substantive change and is 
consistent with current practice." See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000) 
(Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board).  

Thus, under the law, separate ratings for bilateral tinnitus 
are not permitted.  As such the veteran's claim must be 
denied.  

The Board, in addition, is unable to find any alternative 
diagnostic code under which the evaluation of the veteran's 
tinnitus might be increased.  Diagnostic Code 6260 refers to 
the possibility that an evaluation for tinnitus might be 
combined with separate evaluations not only for impaired 
hearing (under Diagnostic Code 6100), as has been done in 
this case, but also for chronic suppurative otitis media, 
mastoiditis, and/or cholesteatoma (under Diagnostic Code 
6200) or peripheral vestibular disorders (under Diagnostic 
Code 6204), except where tinnitus itself supports an 
evaluation under one of those provisions. See 38 C.F.R. § 
4.87, Diagnostic Codes 6260, Note (2003).  Here, however, the 
veteran has not been diagnosed or granted service connection 
for chronic suppurative otitis media, mastoiditis, 
cholesteatoma, or a peripheral vestibular disorder.  Hence, 
there is no basis for an additional rating.

The Board also considered whether an evaluation in excess of 
10 percent is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1) for tinnitus.  However, the evidence of 
record does not suggest that tinnitus has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition ever has required 
frequent hospitalization, or that tinnitus alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Therefore, an 
extraschedular evaluation is not in order.  38 C.F.R. § 
3.321(b)(1).

Based on that above analysis, the Board finds that there is 
no scheduler or extra-schedular basis for an increased 
evaluation of the veteran's bilateral tinnitus.  To this 
extent, the preponderance of the evidence is against the 
claim for a higher evaluation and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Separate 10 percent ratings for tinnitus are denied.  





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



